DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on September 15, 2021, has been entered. Claims 1-14 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims have overcome the objections and the rejections under 35 USC 112(b) previously set forth in the Non-Final Office Action mailed April 15, 2021.
Terminal Disclaimer
The terminal disclaimer filed on September 15, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,874,954 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). The terminal disclaimer should be resubmitted with a Power of Attorney. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 23-24, “a second end” should read --said second end-- (since the second end is introduced at claim 1, line 4).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US Patent No. 10,307,685, hereinafter Sorensen) in view of Olsen (US Patent No. 5,645,463, hereinafter Olsen).
Regarding claim 1, Sorensen discloses a toy brick system (Figs. 1-4; col. 2, lines 29-40; col. 3, lines 3-24) comprising: a plurality of bricks (10, 10’) each having a body (chassis element 12, 12’), each body (12, 12’) running along a longitudinal axis between a first end of the body (at end wall 29 that carries first coupling element 18, Fig. 1) and a second end of the body (at opposite end wall 29 that carries second coupling element 20, Fig. 1), each body (12, 12’) having a top surface (14) opposite a bottom; each brick (10, 10’) having a plurality of projections (protrusions 22; col. 2, lines 35-36) extending above the top surface (14); each brick (10, 10’) having an outside surface (first side wall 16) extending between a first side edge on one side of the top surface (14) and a second side edge on one side of the bottom (Fig. 1); each brick having an inside surface (opposite side wall 16; col. 2, line 31) opposite the outside surface (16); each brick (10, 10’) having a post (post of first coupling component 18; col. 3, lines 3-4) positioned on a mount (horizontal part of first coupling component 18, Fig. 1-3) extending from the first end (29) of the body (12, 12’), the post (of coupling component 18) running along a 
Sorensen does not illustrate or further describe the bottom of the bricks, and is therefore silent with respect to a recess depending into the bottom of each brick. However, Olsen teaches a similar toy brick system (Figs. 1-2) in which each brick (100) includes a recess depending into the bottom (104) of the body (Fig. 2; col. 3, lines 25-35) for coupling with projections (coupling studs 102) of another brick (100), as is conventional in the art of toy brick systems (see Olsen, col. 1, lines 7-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toy brick system of Sorensen by including a recess as taught by Olsen depending into the bottom of each brick, so that the bottom of each brick can be attached to projections extending from another similar brick, as is conventional in the toy brick art (see Olsen, col. 1, lines 7-10; also see Sorensen, col. 4, lines 25-27, and Applicant’s admission of prior art in the specification at pg. 19, lines 1-7).
Regarding claim 2, the modified Sorensen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sorensen further discloses the post (18) is positionable 

    PNG
    media_image1.png
    314
    531
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Sorensen by forming the socket between first and second flanges and a curved socket sidewall as taught by Olsen and providing the post with opposing ends concurrently positionable in respective engagement within first and second slots in the first and second flanges, as taught by Olsen, since this involves the simple substitution of one known post-and-socket design for rotatably engaging toy bricks with another known post-and-socket design for rotatably engaging toy bricks, to yield predictable results. 
Regarding claim 5, the modified Sorensen teaches the claimed invention substantially as claimed, including the socket sidewall taught by Olsen, as set forth above for claim 2. Olsen further discloses a gap (on either end of sidewall 146, between sidewall 146 and side surfaces of brick 100, Fig. 1) formed into the socket sidewall (146), and a mount (126, 128) of the post (130) positioned to a mount engagement within the gap in the rotational engagement (col. 4, lines 10-17).
claim 11, the modified Sorensen teaches the claimed invention substantially as claimed, including the socket sidewall taught by Olsen, as set forth above for claim 2. When two bricks are rotationally engaged, the exterior surface (S2) of the socket sidewall (146) taught by Olsen extends over a space located between respective outside surfaces of rotationally engaged bricks. Therefore, in the absence of any further distinguishing structural limitations with respect to the socket sidewall, the exterior surface of the socket sidewall (146) taught by Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged.
Claims 3, 4, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Olsen, in further view of Croston et al. (US Design Patent No. D588,211, hereinafter Croston).
Regarding claims 3 and 4, the modified Sorensen teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 2, respectively. Sorensen further teaches the inside surface (side surface 16) is planar. Sorensen does not teach the outside surface of the block follows a curve between the first and second ends. However, Croston teaches an aesthetic design for a toy construction brick (see annotated Figs. 1 and 3 below) including an outside surface (OS) that follows a curve between first and second ends of the brick body and a planar inside surface (IS). 

    PNG
    media_image2.png
    213
    477
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of aesthetic design choice, to further modify the invention of Sorensen by simply changing the shape of the brick to include a curved outside surface, as taught by Croston, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Croston teaches that a curved shape was known to be a suitable design for the outer surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved shape taught by Croston, would be suitable and useful for building imaginative structures of various shapes.
Regarding claim 6, the modified Sorensen teaches the claimed invention substantially as claimed, as set forth above for claim 4, including the socket sidewall taught by Olsen as discussed above for claim 2. Olsen further discloses a gap (on either end of sidewall 146, between sidewall 146 and side surfaces of brick 100, Fig. 1) formed into the socket sidewall (146), and a mount (126, 128) of the post (130) positioned to a mount engagement within the gap in the rotational engagement (col. 4, lines 10-17).
claims 12 and 13, the modified Sorensen teaches the claimed invention substantially as claimed, as set forth above for claims 4 and 6, respectively, including the socket sidewall taught by Olsen as discussed above for claim 2. When two bricks are rotationally engaged, the exterior surface (S2) of the socket sidewall (146) taught by Olsen extends over a space located between respective outside surfaces of rotationally engaged bricks. Therefore, in the absence of any further distinguishing structural limitations with respect to the socket sidewall, the exterior surface of the socket sidewall (146) taught by Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged.
Claims 7, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Olsen and Croston, in further view of Dawes (US Design Patent No. D672,404, hereinafter Dawes).
Regarding claims 7, 8, and 10, the modified Sorensen teaches the claimed invention substantially as claimed, as set forth above for claims 3, 4, and 6, respectively. Sorensen and Croston further teach the second side edge (at bottom of outside surface) runs substantially parallel to the first side edge (at top of outside surface; see Sorensen, Fig. 1; also see Croston, Fig. 1, when outside surface is curved). Sorensen/Croston do not teach the outside surface extends at an angle from the first side edge to the second side edge, with the second side edge at a distance further from the longitudinal axis than the first side edge. However, Dawes teaches an aesthetic design for a toy building block (see annotated Fig. 1 below) comprising parallel first and second side edges (E1, E2) and an outside surface (OS) extending at an angle 

    PNG
    media_image3.png
    224
    264
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of aesthetic design choice, to further modify the invention of Sorensen by angling the curved outside surface, as suggested by Dawes, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Dawes teaches that a curved and angled shape was known to be a suitable design for the outside surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved and angled shape taught by Dawes, would be suitable and useful for building imaginative structures of various shapes.
Regarding claim 14, the modified Sorensen teaches the claimed invention substantially as claimed, as set forth above for claim 8, including the socket sidewall taught by Olsen as discussed above for claim 2. When two bricks are rotationally engaged, the exterior surface (S2) of the socket sidewall (146) taught by Olsen extends over a space located between respective outside surfaces of rotationally engaged bricks. Therefore, in the absence of any further .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Olsen, in further view of Christiansen (US Patent No. 3,034,254, hereinafter Christiansen).
Regarding claim 9, the modified Sorensen teaches the claimed invention substantially as claimed, as set forth above for claim 5. Sorensen further teaches the second side edge (at bottom of outside surface) runs substantially parallel to the first side edge (at top of outside surface; see Sorensen, Fig. 1). Sorensen does not teach the outside surface extends at an angle from the first side edge to the second side edge, with the second side edge at a distance further from the longitudinal axis than the first side edge. However, Christiansen teaches a toy building block (1, Fig. 1; col. 2, lines 45-55) comprising an outside surface (13) extending at an angle from a first side edge (at top edge of inclined face 13) positioned closest to a longitudinal axis of the block (1) to a parallel second side edge (14) positioned a distance further from the longitudinal axis than the first side edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Sorensen by angling the outside surface from the first side edge to the second side edge, as taught by Christiansen, to facilitate assembly of the blocks into sloping structures such as roofs (Christiansen, col. 1, lines 10-18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen. 
Regarding claim 1, reference claim 1 recites every feature of the toy brick system of claim 1, except that reference claim 1 lacks an explicit recitation of the brick having an outside surface extending from a first edge on one side of the top surface to a second edge on one side of the bottom, and an inside surface opposite the outside surface. However, it is old and well known in the art of toy bricks, as evidence by Olsen, to provide a toy brick with opposing outside and inside surfaces (see opposing side surfaces of Olsen’s brick 100, Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims by providing each brick with opposing outside and inside surfaces, since such surfaces are a conventional feature of toy bricks.
Regarding claim 2, reference claim 1 further recites first and second flanges with first and second slots. The reference claims lack an explicit recitation of a curved socket sidewall. However, this feature is taught by Olsen, as set forth above in the rejection of claim 2 under 35 
Regarding claim 5, reference claims 3 and 6-8 each recite a gap formed in the socket and a mount positioned in the gap when two bricks are in rotational engagement. When modified to include the socket sidewall as taught by Olsen, as noted above, it would have been obvious to form the gap of reference claims 3 and 6-8 in the socket sidewall (i.e., at the end of the brick where the socket sidewall is located, e.g., by locating the guides of reference claims 3 and 6-8 on the socket sidewall).
Regarding claim 11, in the absence of any further limiting structure with respect to the socket sidewall, the exterior surface of the socket sidewall taught by Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged, since the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between respective outside surfaces of rotationally engaged bricks (100) when the bricks (100) are rotationally engaged.
Claims 3, 4, 6, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen, in further view of Croston.
Regarding claims 3 and 4, the reference claims do not recite the inside surface being planar and the outside surface following a curve between the first and second ends. However, these features are taught by Croston, as set forth above in the rejection of claims 3 and 4 under In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Croston teaches that a curved shape was known to be a suitable design for the outer surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved shape taught by Croston, would be suitable and useful for building imaginative structures of various shapes.
Regarding claim 6, reference claims 3 and 6-8 each recite a gap formed in the socket and a mount positioned in the gap when two bricks are in rotational engagement. When modified to include the socket sidewall as taught by Olsen, as noted above, it would have been obvious to form the gap of reference claims 3 and 6-8 in the socket sidewall (i.e., at the end of the brick where the socket sidewall is located, e.g., by locating the guides of reference claims 3 and 6-8 on the socket sidewall).
Regarding claims 12 and 13.
Claims 7, 8, 10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen and Croston, in further view of Dawes.
Regarding claims 7, 8, and 10, the reference claims do not recite the outside surface extending at an angle from the first side edge to the parallel second side edge, with the second side edge at a distance further from the longitudinal axis than the first side edge. However, this feature is taught by Dawes, as set forth above in the rejection of claims 7, 8, and 10 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of aesthetic design choice, to further modify the invention of the reference claims by angling the curved outside surface, as suggested by Dawes, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Dawes teaches that a curved and angled shape was known to be a suitable design for the outside surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved and angled shape taught by Dawes, would be suitable and useful for building imaginative structures of various shapes.
Regarding claim 14, in the absence of any further limiting structure with respect to the socket sidewall, the exterior surface of the socket sidewall taught by Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged, since the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between .
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen, in further view of Christiansen.
Regarding claim 9, the reference claims do not recite the outside surface extending at an angle from the first side edge to the parallel second side edge, with the second side edge at a distance further from the longitudinal axis than the first side edge. However, this feature is taught by Christiansen, as set forth above in the rejection of claim 9 under 35 USC 103. It would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims by angling the outside surface from the first side edge to the second side edge, as taught by Christiansen, to facilitate assembly of the blocks into sloping structures such as roofs (Christiansen, col. 1, lines 10-18).
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The orientation of the post normal to the plane top surface that is now recited in amended claim 1 is taught by Sorensen, as set forth above in response to Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 18, 2021/